Title: To Thomas Jefferson from Bernard Peyton, 27 November 1823
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
27 Novr 1823.
I have this day procured Joseph Marx & Son’s bills of exchange, on Gowan & Marx of London, for £ 837. 1. 3 sterling, favor Saml Williams Eqr, also of London, which I have remitted to him, (Williams) in duplicates, by this day’s mail, via New York, together with your letter, addressed to S. Williams, which is directed to go with the first bill, by the earliest opportunity, & the duplicate to follow, by the next Vessel—this bill, with 7 ½ pr Ct premium, covers the $4,000 Dollars yesterday recd from Alxdr Garrett Esqr in check on Farmers Bank—I have charged my Brother, & credited you, with the difference in the two Bags of Coffee, exchanged at Charlottesville—The dft: you speak of having drawn, will be duly honor’d, when presented—With great respect Dr sir Yours very TrulyBernard PeytonFlour $5 ⅝ dull} wheat 106 ¢ declining Tobacco $3 ½ @ 10 general sales